DETAILED ACTION
1.	This office action is in response to U.S. Patent Application No.: 17/245,073 filed on 4/30/21 with effective filing date 1-20. Claims 1-20 are pending.
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claim(s) 1-2, 6-8, 11-12 & 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Schmit US 2010/0104021 A1 (IDS) in view of Dawood US 2016/0284105 A1. 
Per claims 1 & 11, Schmit discloses an encoder, the encoder comprising circuitry configured to: 
receive an input video (par. 44, e.g. an encoder 702 receives uncompressed video data 701 from a source and produces a compressed video signal 703 in accordance with an encoding method, such as standard H.264 encoding); select a current frame (par. 14, e.g. an encoder 702 receives uncompressed video data 701 from a source and produces a compressed video signal 703 in accordance with an encoding method, such as standard H.264 encoding).
Schmit fails to explicitly disclose the remaining limitations of claim 1 & 11. 
Dawood however in the same field of teaches identify a first region of the current frame to be encoded using a first lossless encoding protocol (par. 44, e.g. bitmap encoder 276 classifies regions of the display frame as having large changes or small changes. In these embodiments, regions having large changes can be encoded using a lossless encoding algorithm while regions having small changes can be encoded using a lossy compression algorithm); and encode the current frame, wherein encoding the current frame further comprises encoding the first region using the first lossless encoding protocol (par. 73, e.g. beginning with the most recent bitmap in the cache, bitmap processor 275 can use the grayscale pixel value of the match points in the current display frame as an index to lookup the list of match point scores for the cached bitmap; bitmap processor 275 can continue by encoding the unmatched portions (e.g., using bitmap encoder 276) of the current display frame. By determining match points and using those match points as the basis for determining whether a cached bitmap matches the current display frame).
	Therefore, in view of disclosures by Dawood, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine Schmit and Dawood in order to determine whether the display frame includes transient region and/or non-transient region. The display frame encoder encodes the transient region using a first encoding mechanism when the display frame contains transient region. 
Per claims 2 & 12, Schmit further discloses the encoder of claim 1, wherein the first lossless encoding protocol further comprises block differential pulse code modulation (par. 27, e.g. the present H.264 specification includes a provision for sending any individual macroblock of 16.times.16 pixels as a lossless block with PCM coding; PCM macroblock representation mode in which video data samples are represented directly, allowing perfect representation of specific regions and allowing a strict limit to be placed on the quantity of coded data for each macroblock).
Per claims 6 & 16, Dawood further teaches the encoder of claim 1, further configured to: identify, in the bitstream, a second region (par. 44, e.g. bitmap encoder 276 classifies regions of the display frame as having large changes or small changes. In these embodiments, regions having large changes can be encoded using a lossless encoding algorithm while regions having small changes can be encoded using a lossy compression algorithm); and encode the second region using a second lossless encoding protocol (par. 44, & abstract, e.g. systems and methods are disclosed for encoding non-transient regions using a second encoding mechanism if the display frame contains non-transient regions).
Per claims 7 & 17, Schmit further discloses the encoder of claim 6, wherein the second lossless encoding protocol further comprises transform skip residual coding (par. 29, e.g. the encoder to encode some small section, per frame, in a lossless manner (with high bits per block), while no motion blocks can be encoded as skipped (very low bits per block).
	Per claims 8 & 18, Schmit further discloses the encoder of claim 1, wherein the encoder is further configured to: identify a third region to be encoded according to a lossy encoding protocol; and
encoded the third region according to the lossy encoding protocol (par. 29-30, e.g. the pre-processing component analyzes the screen motion to divide the screen into regions and directs the encoder to compress one high-quality region at a time, in turn, at very high quality. If the pre-processing component determines that there are a large number of blocks with large motion then, the entire frame can be encoded conventionally).
Allowable Subject Matter
5.	Claims 3-5, 9-10, 13-15 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Xu et al . US 8,965,140 B1, e.g. an image type mask that divides the frame into an unchanged portion, an object portion and a picture portion; (ii) producing lossless encoded content, by the encoding processor, from the object portion and the image type mask by the encoding processor, lossy encoded content from the filtered facsimile.
	Gao et al. US 2013/0003838 A1, e.g. an apparatus used in video encoding comprising a processor configured to receive a video frame, select at least one region in the video frame, bypass a quantization step in encoding of the at least one region, for a current block in the at least one region generate a prediction block

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRFAN HABIB whose telephone number is (571)270-7325. The examiner can normally be reached Mon-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 5712722988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Irfan Habib/Examiner, Art Unit 2485